UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 30, 2013 Uroplasty, Inc. (Exact name of registrant as specified in its charter) Minnesota (001-32632) 41-1719250 (State or other jurisdiction of incorporation or organization) Commission File No. (I.R.S. Employer Identification No.) 5420 Feltl Road Minnetonka, Minnesota (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (952) 426-6140 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition On May 30, 2013 we issued a press release announcing our financial results for the fiscal fourth quarter and year ended March 31, 2013.A copy of the press release is attached as Exhibit 99.1 and incorporated herein by reference. The information in this current report, including Exhibit 99.1, is being “furnished” in accordance with Item 2.02 of Form 8-K and shall not be deemed filed for purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that Section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, regardless of any general incorporation language in such filing. Item 9.01. Financial Statements and Exhibits Exhibit 99.1 Press Release Dated May 30, 2013 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UROPLASTY, INC. By /s/ MAHEDI A. JIWANI Mahedi A. Jiwani, Chief FinancialOfficer Dated: May 30, 2013
